Case 8:20-cv-01035-RGK-KK Document 36 Filed 07/31/20 Page 1 of 6 Page ID #:25




 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    STEPHEN S. MILLER,                               Case No. SACV 20-1035-RGK (KK)
11                                  Petitioner,        ORDER SUMMARILY DISMISSING
                                                       ACTION WITHOUT PREJUDICE
12                        v.
13    DIRECTOR OF ATASCADERO
      STATE HOSPITAL,
14
                                    Respondent.
15
16
17                                                I.
18                                   INTRODUCTION
19         Petitioner Stephen S. Miller (“Petitioner”), proceeding pro se, filed a First
20   Amended for Writ of Habeas Corpus by a Person in State Custody (“Petition”)
21   pursuant to 28 U.S.C. § 2254 in the Eastern District of California, which was
22   transferred to this Court on June 8, 2020. Petitioner challenges his 2007 convictions
23   for first degree residential burglary and receiving stolen property. The Court issued an
24   Order to Show Cause Why Petition Should Not Be Summarily Dismissed As Second
25   And Successive (“OSC”). Petitioner’s responses to the OSC fail to cure the
26   deficiencies identified by the Court. Hence, for the reasons discussed below, this
27   Court dismisses the Petition without prejudice.
28   ///
Case 8:20-cv-01035-RGK-KK Document 36 Filed 07/31/20 Page 2 of 6 Page ID #:26




 1                                               II.
 2                                      BACKGROUND
 3   A.     STATE COURT PROCEEDINGS
 4          On December 18, 2007, Petitioner was convicted of first degree burglary and
 5   receipt of stolen property in Orange County Superior Court. See People v. Miller,
 6   No. G040452, 2009 WL 1710107, at *1 (Cal. Ct. App. June 18, 2009).1 In addition,
 7   the jury found true an allegation that Petitioner committed a violent felony by
 8   burglarizing an occupied residence, and the trial court found true thirteen prior
 9   “strike” conviction allegations and five prior serious felony conviction allegations. Id.
10   Petitioner was sentenced to a term of twenty-seven years in state prison. Id.
11          On June 18, 2009, the California Court of Appeal affirmed the convictions. Id.
12   Petitioner then filed a petition for review with the California Supreme Court, and on
13   August 26, 2009, the California Supreme Court denied the petition for review.
14   California Courts, Appellate Courts Case Information,
15   https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=0&doc_id=19
16   12934&doc_no=S174382&request_token=NiIwLSEmXkw5WyBZSCJdTE1JQEQ0
17   UDxfJCNeSzJTUCAgCg%3D%3D (last updated July 27, 2020 11:26 AM).
18   B.     FEDERAL HABEAS PROCEEDINGS
19          On April 8, 2010, Petitioner constructively filed2 a habeas petition in this
20   Court, (the “2010 Petition”) challenging his 2007 convictions and alleging there was
21   insufficient evidence to support the jury’s finding that his first degree residential
22   burglary conviction constituted a violent felony pursuant to section 667.5(c)(21) of the
23   California Penal Code. See Stephen Shawn Miller v. Warden, Case No. SACV 10-
24   0428-RGK (SS), ECF Docket No. (“Dkt”) 1. On December 13, 2011, this Court
25
     1 The Court takes judicial notice of Petitioner’s prior proceedings in this Court and in
26   the state courts. See In re Korean Air Lines Co., 642 F.3d 685, 689 n.1 (9th Cir.
     2011).
27   2 Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading

28   to mail to court, the Court deems the pleading constructively filed on the date it is
     signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010).
                                                 2
Case 8:20-cv-01035-RGK-KK Document 36 Filed 07/31/20 Page 3 of 6 Page ID #:27




 1   denied the 2010 Petition on the merits and dismissed the action with prejudice. Id. at
 2   Dkt. 46.
 3          On January 22, 2016, Petitioner constructively filed a habeas petition in the
 4   Southern District of California (the “Southern District Petition”), which was
 5   transferred to this Court on February 16, 2016. See Stephen S. Miller v. Raythel
 6   Fisher, Warden, Case No. SACV 16-286-RGK (SS).
 7          On January 29, 2016, Petitioner constructively filed a habeas petition in the
 8   Northern District of California (the “Northern District Petition”), which was
 9   transferred to this Court on May 26, 2016. See Stephen S. Miller v. District Court, et
10   al., Case No. SACV 16-0975-RGK (SS). Both the Southern District and Northern
11   District Petitions challenged the 2007 convictions previously challenged in the 2010
12   Petition, claiming Petitioner’s rights were violated because “4 out of [his] 5 prison
13   priors were U.S. constitutionally illegal,” and the “District Attorney illegally enhanced
14   4 priors on [Petitioner].” Miller v. Raythel Fisher, Warden, Case No. SACV 16-286
15   RGK-(SS), dkt. 17.
16          On July 22, 2016, this Court denied both the Southern District Petition and the
17   Northern District Petition without prejudice, finding both were unauthorized second
18   or successive petitions. Miller v. Raythel Fisher, Warden, Case No. SACV 16-286-
19   RGK (SS), dkt. 18; Miller v. District Court, et al., Case No. SACV 16-0975-RGK (SS),
20   dkt. 24.
21          On March 12, 2020, Petitioner constructively filed the instant Petition in the
22   Eastern District of California. Dkt. 10. The Petition again appears to challenge
23   Petitioner’s 2007 convictions, claiming under “new laws” and “new propositions,”
24   Petitioner should be eligible for halftime credits and to have his enhancements
25   removed, and that his enhancements were “willfully and illegally obtained” because
26   his attorney left the room at his sentencing. Id. at 4, 37-40.
27          On June 8, 2020, the Petition was transferred to this Court. Dkt. 27.
28
                                                 3
Case 8:20-cv-01035-RGK-KK Document 36 Filed 07/31/20 Page 4 of 6 Page ID #:28




 1          On June 16, 2020, the Court issued the OSC as to why the Petition should not
 2   be dismissed and instructed Petitioner to respond and explain why “the Petition is not
 3   a second and successive petition or show[] that the Ninth Circuit has authorized
 4   review of this Petition,” or voluntarily dismiss the Petition. Dkt. 30.
 5          On June 19, 20, and 22, 2020, Petitioner constructively filed responses to the
 6   OSC. Dkts. 33, 34, 35. In his responses, Petitioner appears to request the Court
 7   dismiss “the second appeal but not the first appeal” and “dismiss[] [Petitioner’s] prior
 8   enhancements.” Dkt. 33. Petitioner also claims he has “permission by the CA
 9   Supreme Court, and the 9th Circuit Court” to file a petition. Dkt. 34.
10          The matter thus stands submitted.
11                                              III.
12                    THE PETITION IS SUBJECT TO DISMISSAL
13                     AS A SECOND OR SUCCESSIVE PETITION
14          Habeas petitioners generally may file only one habeas petition challenging their
15   conviction or sentence. See 28 U.S.C. § 2244(b)(1). Hence, if a prior petition raised a
16   claim that was adjudicated on the merits, a petitioner must “move in the appropriate
17   court of appeals for an order authorizing the district court to consider the [second or
18   successive petition].” Id. § 2244(b)(3)(A); McNabb v. Yates, 576 F.3d 1028, 1029 (9th
19   Cir. 2009); Goodrum v. Busby, 824 F.3d 1188, 1194 (9th Cir. 2016) (“As a general
20   principle, . . . a petition will not be deemed second or successive unless, at a
21   minimum, an earlier-filed petition has been finally adjudicated.”). Absent proper
22   authorization from the court of appeals, district courts lack jurisdiction to consider
23   second or successive petitions and must dismiss such petitions without prejudice to
24   refiling if the petitioner obtains the necessary authorization. Burton v. Stewart, 549
25   U.S. 147, 152-53, 127 S. Ct. 793, 166 L. Ed. 2d 628 (2007); Cooper v. Calderon, 274
26   F.3d 1270, 1274 (9th Cir. 2001) (“When the AEDPA is in play, the district court may
27   not, in the absence of proper authorization from the court of appeals, consider a
28   second or successive habeas application.” (citation omitted)); 28 U.S.C. § 2244(b)(2).
                                                  4
Case 8:20-cv-01035-RGK-KK Document 36 Filed 07/31/20 Page 5 of 6 Page ID #:29




 1         Here, the instant Petition challenges the same 2007 convictions challenged in
 2   the 2010 Petition, which was adjudicated on the merits. See Miller, SACV 10-0428-
 3   RGK (SS), dkt. 46. The instant Petition is, therefore, second or successive to the
 4   2010 Petition, despite Petitioner’s argument that the Petition is based on “new laws”
 5   and “new propositions” making Petitioner eligible for halftime credits and to have his
 6   enhancements removed, dkt. 10 at 4, 37-40. See Magwood v. Patterson, 561 U.S. 320,
 7   335, 130 S. Ct. 2788, 177 L. Ed. 2d 592 (2010) (rejecting argument that a petition
 8   raising intervening and retroactive case law, or newly discovered facts is not “second
 9   and successive”, even where “a petitioner cannot be said to have had a prior
10   opportunity to raise the claim”). In addition, while Petitioner claims he has
11   permission from the Ninth Circuit to file a petition, he fails to identify or submit any
12   documentation indicating the Ninth Circuit has actually issued “an order authorizing
13   the district court to consider the application.” See Haag v. LeGrand, No. 3:12-CV-
14   00594-MMD, 2013 WL 2096490, at *1 (D. Nev. May 14, 2013) (“Petitioner has not
15   presented this Court with proof that he has obtained leave to file a successive petition
16   from the Ninth Circuit Court of Appeals.”). Moreover, the Court’s review of the
17   Petition and Petitioner’s responses to the OSC does not suggest such authorization
18   has, in fact, been granted. Hence, the Court lacks jurisdiction, and the Petition must
19   be dismissed. 28 U.S.C. § 2244(b)(3)(A).
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 5
Case 8:20-cv-01035-RGK-KK Document 36 Filed 07/31/20 Page 6 of 6 Page ID #:30




 1                                       IV.
 2                                    ORDER
 3         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
 4   action without prejudice.
 5
 6   Dated: July 31, 2020
                                        HONORABLE R. GARY KLAUSNER
 7                                      United States District Judge
 8
 9   Presented by:
10
11
     KENLY KIYA KATO
12   United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          6
